[Cite as Disciplinary Counsel v. Golden, ___ Ohio St.3d ___, 2022-Ohio-1865.]




                         DISCIPLINARY COUNSEL v. GOLDEN.
[Cite as Disciplinary Counsel v. Golden, ___ Ohio St.3d ___, 2022-Ohio-1865.]
              (No. 2012-0764—June 1, 2022—Decided June 3, 2022.)
                        ON APPLICATION FOR REINSTATEMENT.
                                ____________________
        {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, Kenneth Louis Golden, Attorney
Registration No. 0078441, last known address in West Hollywood, California.
        {¶ 2} The court coming now to consider its order of July 12, 2012, wherein
the court, pursuant to former Gov.Bar R. V(11), suspended respondent from the
practice of law for a period of two years with twenty-one months stayed and ordered
that he would not be reinstated to the practice of law in Ohio until he was reinstated
to the practice of law in the state of California, finds that respondent has complied
with that order and with the provisions of Gov.Bar R. V(24).
        {¶ 3} Therefore, it is ordered by this court that respondent is reinstated to
the practice of law in the state of Ohio.
        {¶ 4} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(17)(E)(1) and that publication be
made as provided for in Gov.Bar R. V(17)(E)(2).
        {¶ 5} For previous case, see Disciplinary Counsel v. Golden, 132 Ohio
St.3d 1236, 2012-Ohio-3149, 972 N.E.2d 599.
        O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                                  _________________